Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.  Specifically, in regard to the feature (i), as indicated in the rejection below and as previously applied, the terminal side frame 6 of the prior art is considered part of the second battery pack housing part which is indeed used as a mold for the casting compound (resin encapsulate), further as described in paragraph [0030] of the prior art (emphasis added):
[0030] After the circuit substrate 3 accommodated in the substrate accommodating recess 28 is connected with leads to the blow fan 4 provided in the connector case 12 that is arranged upon the center frame 7 and to the connector plugs 14, the circuit substrate 3 is molded with a resin. Resin molding is a process wherein a molten resin is poured onto and cured on the surface where electronic components have been mounted including the parts where the leads are connected, and the process reinforces the electric insulation of the circuit substrate 3, as well as prevents moisture and water. More preferably, a molten resin should be poured to fill the substrate accommodating recess 28 and cured, so that the entire circuit substrate 3 is encapsulated in the resin, and the circuit substrate 3 and the terminal-side frame 6 are resin-molded. The resin molding provides a moisture-proof barrier for the electronic components mounted on the circuit substrate 3, and in addition, it prevents electrical trouble caused by water that may enter through vents 13a and 13b formed in the pack case 5. 


As seen in the section above, where the leads are connected to the electronic components (i.e. circuit board cell contacts) is indeed enclosed by the resin molding because the “cell contacts” as instantly claimed are only considered the portions of the battery cell leads which contact the electronic components.  The claims do not specify that the entirety of the battery cell leads from the battery cell to the electronic components are completely enclosed. 
In regard to limitation (ii) - applicant argues that the screw abutment surface is “at a distance away from the right case”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular distance between the abutment surface and the right case) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Rather, the instant claims require the “wherein the other battery pack housing part has at least one head abutment surface, wherein the head abutment surface is disposed on an end adjacent to the one battery pack housing part of the other battery pack housing part”.  As applied below, there are no components in between the head abutment surface and the one battery pack housing part of the other battery pack housing part, and therefore they are considered “adjacent” (i.e. next to or adjoining something else) to each other, regardless of the distance between them. 
Further, the Examiner notes that the claim also requires “at least one of… (i)… and (ii)” and therefore only one of the conditions applicants argue is required.   Therefore, while both conditions are taken to be met as noted above, only a single is required to be met by the prior art, as such the rejection is maintained and made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 8, 9, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Kozu et al. (US PG Pub 2008/0233475 cited in IDS).
In regard to claim 1, Kozu et al. teach a battery pack for supplying an electrically driven treatment apparatus (electric tool A - figure 9) with an electric driving power, the battery pack comprising: a plurality of accumulator cells (ten rechargeable batteries 2), wherein the accumulator cells have cell contacts (positive terminals 21, negative terminals, connection plates 9, 10 i.e. leads); at least one circuit board (circuit substrate 3), wherein the at least one circuit board is electrically connected to the cell contacts (paragraphs [0027-0029]); and a battery pack housing (battery pack case 5), wherein the battery pack housing has a first battery pack housing part 5b (including terminal side frame 6) and a second battery pack housing part 5a, wherein the first battery pack housing part and the second battery pack housing part are closed by each other, wherein the accumulator cells are disposed within the battery pack housing (figure 2), and wherein at least one of: 
(i) the cell contacts 9, 10, 21 and the at least one circuit board 3 are disposed within the second battery pack housing part 5a, 6 (figure 2), wherein the second battery pack housing part 5a, 6 is configured as a mold for a casting compound, and wherein the cell contacts (connection between leads and electronic components) and the at least one circuit board are enclosed by the casting compound (paragraph [0030]), and 
(ii) the at least one circuit board 3 is disposed within the battery pack housing, wherein the one battery pack housing part 5a has at least one thread, wherein the other battery pack housing part 5b has at least one head abutment surface, wherein the head abutment surface is disposed on an end adjacent to the one battery pack housing part of the other battery pack housing part, wherein the battery pack has at least one screw (see figure 1), wherein the screw is screwed into the thread for mechanical connection of the one battery pack housing part and the other battery pack housing part to each other, and a screw head bears on the head abutment surface (although not particularly described in the specification, screws abutting housing part 5b into threaded sections of housing part 5a are shown in figures 1 and 2 for closing the battery pack housing).
In regard to claim 2, the first battery pack housing part 5b is a housing container, and the second battery pack housing part 5a, 6 is a housing cover (figure 2 - “cover” and “container” do not necessarily the shape of the housing parts be substantially different than each other).
In regard to claim 4, the cell contacts 9, 10 and the at least one circuit board 3 are enclosed by the casting compound in a common casting block (paragraph [0030], figure 6, entire accommodating recess 28 is filled with resin and cured).
In regard to claims 5 and 6, the accumulator cells 2 are configured and disposed in a cell block such that the cell contacts 9 are disposed on a common contact side of the cell block (see figure 2, cell contacts are all on right side) and the at least one circuit board 3 is disposed on the contact side (figure 2, paragraph [0027]).
In regard to claim 8, the at least one circuit board 3 holds measurement electronics, wherein the measurement electronics are configured for measuring properties of the accumulator cells (paragraph [0029] - such as voltage measurements). 
In regard to claim 9, the battery pack further comprising: a plurality of battery pack contacts (connection plugs 14, figure 1, paragraph [0021]), wherein the battery pack contacts are configured for electrical connection of the battery pack and the treatment apparatus together for supplying the treatment apparatus with the electric driving power from the battery pack (figure 9) and disposed on an end remote from the second battery pack housing part (frame 6) of the first battery pack housing part (figure 2 - contacts 14 are distanced from interior frame 6).
In regard to claim 10, the other battery pack housing part 5b has at least one groove, and the groove extends on the head abutment surface in prolongation of the thread (see figures 1 and 2 - necessarily present for screw connections shown in the prior art).
In regard to claim 11, the first battery pack housing part has a number of air openings (vents 13b paragraph [0030]; air inlet ports 32 for fan 4, figure 2, paragraph [0033]) and the number of air openings are disposed on an end adjacent to the second battery pack housing part of the first battery pack housing part (figures 1 and 2).
In regard to claim 13, Kozu et al. teach a treatment system, comprising: a battery pack 1 according to claim 1, and an electrically driven treatment apparatus A, wherein the battery pack and the treatment apparatus are configured for electrical connection with each other for supplying the treatment apparatus with electric driving power from the battery pack (figure 9, paragraph [0032].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kozu et al. (US PG Pub 2008/0233475 cited in IDS) as applied to claim 1 above.
In regard to claim 3, Kozu et al. teach a casting compound (i.e. molten resin 30) is injected into the accommodating recess 28 and is cured on the terminal side frame 6 (figure 8, paragraph [0036]) but does not specifically show the extent to which the resin flow relative to the cells.  However, as seen in figure 8 the resin mold extends below the circuit substrate 3 in a direction toward the accumulator cells 2 which have cell shells (housings 24) such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the casting compound reach at least up to the cell shells, an end adjacent to the first battery pack housing part of the second battery pack housing part, and/or an end adjacent to the second battery pack housing part of the first battery pack housing part depending on the filling level and molding conditions during encapsulation in order to create a battery pack where moisture and water cannot effect electrical connections as described by the prior art (paragraph [0030]). 
In regard to claim 7, Kozu et al. teach cells 2 with terminals 21 (i.e. tabs, paragraph [0028]) with a square tubular battery case 24 (paragraph [0024], figure 3), while not specifically described as pouch cells, the use of pouch enclosure would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as pouch enclosures for battery cells in portable battery packs are interchangeable with the tubular enclosures described by Kozu et al.
In regard to claim 12, while specific power ratings and dimensions are not particularly disclosed by the prior art, forming a battery pack of an appropriate size, shape and power output would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention depending on the power and size requirements of the given application (i.e. the power tool which is going to be powered by the battery pack).  Further, changes to size and shape of the prior art battery pack are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub 20070202364 teaches resin molded part 500 in a housing (figure 8).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723